DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/594,099 filed on 10/07/2019. Amendment filed on 04/22/2021 has been acknowledged. Claims 1-8, 13 and 15-17, as originally filed, are currently pending and have been considered below. Claim 1 is independent claim. Claims 1 has been amended. Claim 12 has been cancelled by the applicant. Claims 9-11 and 14 have been withdrawn as being drawn to nonelected species.

Election/Restrictions
Claims 1-8, 13 and 15-17 are allowable. Claims 9-11 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species 1  through species 3, as set forth in the Office action mailed on 10/14/2020, is hereby withdrawn and claims 9-11 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no CN201811286508.7, filed on 01/31/2018.

                                        Allowable Subject Matter
Claims 1-11 and 13-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a second rotor and a first rotor which are disposed on radial outer sides of the second rotary shaft and the first rotary shaft respectively, a stator disposed between the second rotor and the first rotor, and a first motor housing  disposed on an axial side, away from the stator, of the first rotor ; the motor further comprises: a first bearing disposed on a radial inner side of the first rotary shaft, and a second bearing disposed on a radial inner side of the second rotary shaft or the output shaft, the first bearing and the second bearing are located on two sides of the stator in an axial direction, and the first gear is located on one side, away from the stator, of the second rotor and wherein the second bearing is disposed on the radial inner side of the first gears, the second gear and the third gear, and at least a part of the second bearing overlaps with the first gear in a radial direction of the reduction gear, in combination with the other elements required by the claim.
For example, prior art of record Apple (US 1,563,945) discloses a reduction gear (fig. 1), comprising a motor (e.g. 17, 25, and 26) and a speed reduction assembly (e.g. 55, 47, and 56), wherein the motor comprises:

 the speed reduction assembly comprises
a first gear (e.g. 56) disposed on one side, away from the first rotor, of the second rotor,
a second gear (e.g. 47) and a third gear (e.g. 55) which mesh with the first gears, and
an output shaft (e.g. 16) driven by the third gear; and
a first motor housing (e.g. 11, col 2, line 65) disposed on an axial side, away from the stator, of the rotor and 
the first gear (e.g. 56) is located on one side, away from the stator, of the rotor.
Apples discloses a motor with one rotor and one stator and bearing ( the location of bearings are not disclosed, see col. 2 line 99 and col. 3, line 31); however Apples fails to disclose a second rotor and a first rotor which are disposed on radial outer sides of the second rotary shaft and the first rotary shaft respectively, a stator disposed between the second rotor and the first rotor, and a first motor housing  disposed on an axial side, away from the stator, of the first rotor ; the motor further comprises: a first bearing disposed on a radial inner side of the first rotary shaft, and a second bearing disposed on a radial inner side of the second rotary shaft or the output shaft, the first bearing and the second bearing are located on two sides of the stator in an axial direction, and the first gear is located on one side, away from the stator, of the second rotor and wherein the second bearing is disposed on the radial inner side of the first gears, the second gear and the third gear, and at least a part of the second bearing overlaps with the first gear in a radial direction of the reduction gear.
Bo et al. (CN 106208511 A) discloses a reduction gear (fig. 1) wherein 

a stator (e.g. 13) disposed between the second rotor and the first rotor, and a first motor housing (e.g. 3) disposed on an axial side, away from the stator, of the first rotor;
 the motor further comprises: 
a first bearing (e.g. 14) disposed on a radial inner side of the first rotor (e.g. 15), and 
a second bearing (e.g. 141) disposed on a radial inner side of the second rotor (e.g. 16),
the first bearing and the second bearing are located on two sides of the stator in an axial direction (see fig. 1).
Akihiro et al. (W0 2010027007 A1) discloses an ultrasonic actuator (fig. 1) wherein a rotor shaft (e.g. 4) comprises a concave portion (see the concave portion at the right end of the shaft 3), and a bearing (e.g. 25) is located inside the concave portion in order to rotate the shaft freely. (see para starting with line no. 205)
Else (US 1,632,123)  discloses a reduction gear (fig. 1) wherein a support (e.g. 14) is further arranged between the output shaft (e.g. 10) and the first gear (e.g. 16), the support abuts against a rotary shaft (e.g. 17) of the first gear, the first gear rotates around the rotary shaft.
Landfors et al. (US 2014/0125205 A1) discloses a reduction gear wherein the protruding members (e.g. 27, fig. 3, see para 54) of the cover plate is fixed to a rotor (e.g. 20, fig. 2) to optimize for delivering high power and torque (see para 25 of Landfors) as well as low friction reduction of the rotational speed and prolong operational life. (see para 26 of Landfors)
Claims 2-11 and 13-17 are allowable because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655